Citation Nr: 0017499	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-24 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an increased rating for residuals of a 
burn of the left popliteal region, currently evaluated as 10 
percent disabling.

4.  Entitlement to an evaluation greater than 10 percent for 
service-connected residuals of a fracture of the sternum.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from June 1984 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) following a February 1995 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims of 
service connection for a right knee disability and a low back 
disability as well as his claim for an evaluation in excess 
of 10 percent for residuals of a burn of the left popliteal 
region.  This matter also comes before the Board following a 
September 1996 RO decision which denied service connection 
for a left knee disability, and granted service connection 
for residuals of a fracture of the sternum, and assigned a 
non-compensable rating, effective from October 4, 1995.  In 
March 1997, a higher (10 percent) evaluation was assigned for 
the veteran's residuals of a fracture of the sternum, 
effective from October 4, 1995.  In August 1998, the Board 
remanded the veteran's appeal for further development.  In 
February 2000, the RO granted service connection for a low 
back disability.  Given that such a disposition was a grant 
of the complete benefit sought as to the low back, this issue 
is no longer in appellate status.

Initially, the Board notes that the August 1998 remand by the 
Board referred to the veteran's claim for a higher evaluation 
for his service-connected residuals of a fracture of the 
sternum as involving the question of entitlement to an 
increased rating.  However, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has since 
held, in the case of Fenderson v. West, 12 Vet. App. 119 
(1999), that an appeal from an original rating does not raise 
the question of entitlement to an increased rating, but 
instead represents an appeal of an initial rating.  
Consequently, the Board has re-characterized that issue as an 
evaluation of an original award.

Next, the Board notes that the veteran's claim of service 
connection for a right knee disability was remanded in August 
1998 to afford the veteran an opportunity to appear at a 
personal hearing.  However, a review of the record on appeal 
discloses that, on remand, this was not done.  

Similarly, as to his left knee disability, the Board notes 
that this issue was remanded in August 1998 to afford the 
veteran a VA orthopedic examination.  However, while the 
veteran was afforded a VA examination in October 1998, this 
examiner did not provide answers to the questions asked by 
the Board in the August 1998 remand - the examiner did not 
indicate whether left knee pathology existed that was 
attributable to military service directly, or on an indirect 
basis as a result of already service-connected disability, 
namely the burn residuals.

Accordingly, the veteran's claims of service connection for 
right and left knee disabilities must be remanded.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (another remand is 
necessary when directives contained in the Board's remand are 
not followed).  Indeed, the Board itself errs when it fails 
to ensure compliance with the original directives.  Id.  

Next, as to the veteran's claim for an increased rating for 
residuals of a burn of the left popliteal region, the Board 
notes that the September 1994 and October 1998 VA examiners 
both observed adverse symptomatology attributable to the left 
lower extremity.  However, it is unclear as to the scope of 
the adverse pathology caused by the burn scar.  Specifically, 
the September 1994 VA examiner reported that the scar was 
oval, approximately 3 millimeters deep, and it adhered to the 
underlying soft tissue.  Similarly, the October 1998 VA 
examiner reported that that the veteran had a 10-centimeter 
by 4-centimeter scar to the left popliteal fossa, motor 
strength was approximately 4/5 in the quadriceps and 
hamstrings, he was "sensate" to light touch in the left 
peroneal and tibial nerve distribution, and left knee 
examination disclosed tenderness at the extremes of 
extension.  Moreover, the October 1998 examiner reported that 
that the veteran's original injury caused not only burns to 
the left popliteal fossa, but possibly caused ligamentous 
injury.  Additionally, it was opined that the left popliteal 
fossa bothered the veteran at maximal extension.  
Consequently, in order to better understand the extent of the 
pathology caused by the burn and how it should be rated, and 
to determine whether any separate knee pathology ought to be 
service connected, further evidentiary development is again 
required.

(Given that the veteran will be permitted to address all 
issues on appeal at the hearing that may be scheduled, 
adjudication of the claim for a higher evaluation for 
residuals of a fracture of the sternum is deferred until 
after the veteran is given an opportunity to appear at a 
hearing.)

The case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claims file, examine 
the veteran, and provide findings and 
opinions relative to his left knee and 
the burn scar of the left popliteal 
region.  

a.  As to the left knee, the 
examiner should diagnose all 
disorders, if any, of the left knee, 
and provide the etiology of each.  
The medical probabilities that each 
identified disorder began in 
service, that it is was caused by 
already service-connected 
disability, or that it is made worse 
by service-connected disability 
should be specifically stated.  

b.  As to the burn scarring, the 
examiner must state the square area 
of the scar.  The examiner must 
state if the scar is poorly 
nourished with repeated ulceration 
and/or is tender and painful on 
objective demonstration.  The 
examiner must also state if the burn 
scar was from a second or third 
degree burn.  It should be 
specifically noted whether the 
function of the knee joint is 
affected by the scarring.  All 
limitation of function, including 
any affecting knee, thigh or other 
function of the lower extremity 
should be identified in detail and 
equated in terms that can be used to 
apply potentially applicable rating 
criteria, such as those that 
evaluate disability on the basis of 
limitation of motion.  38 C.F.R. 
§ 4.71a (1999).  

3.  The veteran should be contacted by 
the RO and given an opportunity to appear 
at a hearing.  All actions taken by the 
RO to afford the veteran the requested 
personal hearing must be memorialized.

4.  The RO should then review the claims 
on appeal.  Any additional evidentiary 
development deemed appropriate should be 
undertaken.  If any action taken remains 
adverse to the veteran, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


